 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   BoxNic Anstalt,                                     No. CV18-1263-PHX-DGC
10                  Plaintiff/Counterdefendant,          ORDER
11   v.
12   Gallerie degli Uffizi,
13                  Defendant/Counterclaimant.
14
15          The Court held a hearing on September 3, 2019. On the basis of the hearing, the
16   Court will afford Plaintiff until October 25, 2019, to retain new counsel in this case. If

17   Plaintiff fails to do so, Plaintiff’s claims will be dismissed with prejudice.
18          Plaintiff’s counsel has moved to withdraw. Doc. 37. A corporation cannot appear

19   in federal court without counsel. Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory

20   Counsel, 506 U.S. 194, 201-202 (1993). The Court accordingly set a telephone hearing for
21   September 3, 2019, and ordered a representative of Plaintiff to participate. Doc. 38.
22          The hearing was held as scheduled, and a representative of Plaintiff did not

23   participate. Counsel for Plaintiff stated that he had sent Plaintiff several emails advising it

24   of the hearing, including a copy of the Court’s order. Counsel further stated that Plaintiff

25   confirmed receipt of the emails, but stated that Plaintiff would not participate in the

26   hearing. Counsel said Plaintiff gave no reason for declining to participate. The Court
27   asked whether Plaintiff understood that a corporation cannot appear without counsel in
28   federal court, and that Plaintiff’s claims must be dismissed if counsel is allowed to
 1   withdraw. Plaintiff’s counsel confirmed that Plaintiff was advised of this fact before it
 2   declined to participate in the hearing.
 3          The Court also discussed discovery issues at the hearing. Plaintiff has failed to
 4   comply with its discovery obligations, despite the fact that less than three months remain
 5   before the close of discovery. Doc. 39. Defendant asserted that Plaintiff committed to
 6   correct the discovery deficiencies by July 24, 2019, but never did so. Id. at 2. When asked
 7   during the hearing whether he disagreed with these assertions, Plaintiff’s counsel said no.
 8          Thus, the Court is faced with the following situation: Plaintiff understands that it
 9   must be represented by counsel in federal court; Plaintiff understands that its claims will
10   be dismissed if counsel is permitted to withdraw; Plaintiff declined to participate in the
11   September 3, 2019 hearing despite being ordered to do so; and Plaintiff has failed to comply
12   with its discovery obligations.
13          The Court will afford Plaintiff one final opportunity to comply with the Court’s
14   orders. Plaintiff shall have until October 25, 2019, for new counsel to appear on its behalf.
15   If new counsel has not formally appeared in this case by that date, the Court will grant the
16   motion to withdraw filed by current Plaintiff’s counsel, dismiss Plaintiff’s complaint with
17   prejudice, and enter a default judgment against Plaintiff on Defendant’s counterclaims.
18   Current counsel is directed to advise Plaintiff of this order, and provide Plaintiff with a
19   copy, immediately.
20          Dated this 1st day of October, 2019.
21
22
23
24
25
26
27
28


                                                 -2-
